Case 1:21-cr-00382-PLF Document 10 Filed 06/29/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

UNITED STATES OF AMERICA 5
V. Criminal No. 21-0382 (PLF)
CHRISTOPHER WARNAGIRIS,
Defendant.
)
ORDER

On May 13, 2021, Magistrate Judge Ivan D. Davis of the U.S. District Court for
the Eastern District of Virginia ordered the defendant Christopher Warnagiris released on
personal recognizance, subject to conditions. Order Setting Conditions of Release (‘the Order”),
United States v. Warnagiris, 21-mj-0167 [Dkt. No. 3]. On June 28, 2021, Mr. Warnagiris
appeared via Zoom videoconference before the undersigned for an arraignment and status
conference. In light of the representations of counsel for Mr. Warnagiris, counsel for the United
States, and Mr. Warnagiris himself at the June 28, 2021 arraignment and status conference, it is
hereby

ORDERED that subpart (7)(f) of the Order is VACATED; it is

FURTHER ORDERED that subpart (7)(f) of the Order is amended to read as
follows: “abide by the following restrictions on personal association, residence, or travel: Do
not depart the Eastern District of Virginia or the Western District of Virginia without prior
approval of Pretrial Services or the Court; do not enter the District of Columbia except for any

Court appearances or with prior approval of Pretrial Services or the Court”; and it is
Case 1:21-cr-00382-PLF Document 10 Filed 06/29/21 Page 2 of 2

FURTHER ORDERED that subpart (7)(g) of the Order is revised by striking the
phrase “co-defendant,” so that subpart (7)(g) reads as follows: “avoid all contact, directly or
indirectly, with any person who is or may be a victim or witness in the investigation or

prosecution, including: No contact with any potential witness or victim for the charged offense

unless in the presence of counsel.”

SO ORDERED.

PAUL L. FRIEDMAN
United States District Judge

DATE: b laglau
